IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           May 18, 2009

                                     No. 08-10911                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



PEDRO A LOPEZ; LUIS ALFREDO SIERRA T; YOLANDA C SIERRA;
HOMER HINOJOSA; ILDA CISNEROS; LUCINDA HINOJOSA,

                                                  Plaintiffs–Appellants
v.

THE CITY OF DALLAS TEXAS,

                                                  Defendant–Appellee.




                  Appeal from the United States District Court
                for the Northern District of Texas, Dallas Division
                            USDC No. 3:03-CV-2223


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellants were African-American and Hispanic owners and
occupants of homes in the Cadillac Heights neighborhood of Dallas, Texas. They
alleged racial discrimination by the City of Dallas in the provision of municipal
services, in violation of the Equal Protection Clause of the Fourteenth
Amendment, 42 U.S.C. §§ 1981, 1983, 2000d, and 3604, and 24 C.F.R. § 100.65.



       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                                  No. 08-10911

The parties resolved these claims after the city agreed, contingent upon
arranging financing, to offer to purchase Plaintiff-Appellants’ homes. Plaintiff-
Appellants subsequently filed a motion for attorneys’ fees under 42 U.S.C. §§
1988 and 3613, arguing they were prevailing parties entitled to such an award.
The district court denied the motion, stating that it had not lent its judicial
imprimatur to the settlement of the claims. Plaintiff-Appellants appealed. The
characterization of prevailing-party status is a legal question subject to de novo
review. Bailey v. Mississippi, 407 F.3d 684, 687 (5th Cir. 2005). For the reasons
stated below, we affirm.
      Sections 1988(b) and 3613(c)(2) allow a court, in its discretion, to award
attorneys’ fees to a prevailing party. To be a prevailing party, “a plaintiff must
(1) obtain actual relief, such as an enforceable judgment or consent decree; (2)
that materially alters the legal relationship between the parties; and (3) modifies
the defendant’s behavior in a way that directly benefits the plaintiff at the time
of the judgment or settlement.” Dearmore v. City of Garland, 519 F.3d 517, 521
(5th Cir. 2008) (citing Energy Mgmt. Corp. v. City of Shreveport, 467 F.3d 471,
482 (5th Cir. 2006)). The first element is crucial; it is not enough to bring about
“a defendant’s voluntary change in conduct in response to the plaintiff’s lawsuit
and not a court order.” 519 F.3d at 521. Rather, in order for the plaintiff to be
a prevailing party, the court must lend its “judicial imprimatur” to a resolution
of the dispute favorable to the plaintiff. Id. Judgments on the merits and
settlement agreements enforced through a consent decree possess the necessary
judicial imprimatur. Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of
Health & Human Res., 532 U.S. 598, 604 (2001); Dearmore, 519 F.3d at 521.
Private settlements ordinarily do not, because they lack judicial approval and
oversight. Buckhannon, 532 U.S. at 604 n.7.
      Plaintiff-Appellants’ private settlement with the city did not entail the
requisite judicial approval and oversight to obtain prevailing-party status. They

                                        2
                                  No. 08-10911

point to the district court’s participation in a telephone conference that resulted
in settlement, but this was not enough. The district court did not review or
evaluate the specific home purchase proposals or the merits of the underlying
litigation during the telephone conference. It simply facilitated negotiation and
made removal of the case from the trial docket contingent on the progress of the
settlement. The terms by which the parties resolved the dispute were not
incorporated into any order of the court.
      The district court’s ruling is AFFIRMED.




                                        3